Citation Nr: 1727050	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for right Achilles tendonitis.

2.  Entitlement to an increased disability rating in excess of 10 percent for left Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that a July 2016 Disability Benefits Questionnaire (DBQ) was associated with the claims file after the April 2015 supplemental statement of the case.  The Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304(c).  However, the RO will have an opportunity to review this evidence upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the January 2015 Board remand, the Veteran was provided with a VA examination to evaluate his service-connected right and left Achilles tendonitis in April 2015.  During the examination, the Veteran denied having flare ups and pain with weight-bearing.  The examiner also stated that there was insufficient evidence to warrant a diagnosis of a chronic bilateral Achilles tendonitis condition or an osteochondral defect.  The examiner added that imaging studies did not reveal that presence of any degenerative or traumatic arthritis.

However, the April 2015 VA examination report did not include information as to whether the Veteran experienced pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  Although the Veteran submitted a July 2016 DBQ related to his bilateral Achilles tendonitis that addressed pain in passive motion, the examination is inadequate for rating purposes.  The private examiner did not perform repetitive use testing and did not provide any explanation for why the testing could not be completed.  In addition, the DBQ is incomplete as the sections concerning pain, muscle strength testing, and joint stability did not include findings for the left ankle.  The private examiner also failed to indicate whether ankylosis was present in either ankle.

The Board additionally notes that in contrast to the April 2015 VA examination, the Veteran reported that he did experience flare ups in the July 2016 DBQ; and the private examiner indicated that pain might be present with weight-bearing.  The private examiner also noted that the Veteran had a diagnosis of tendonitis, and he reported that imaging studies documented the presence of arthritis in the right ankle.  Thus, the record suggests that the Veteran's symptoms may have worsened since his April 2015 VA examination.  The Board therefore finds that a remand is warranted to obtain an adequate VA examination that evaluates the current severity and manifestations of the Veteran's service-connected right and left Achilles tendonitis.  Barr v. Nicholson, 21 Vet. App 303 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left Achilles tendonitis.  
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Gulf Coast Veterans Health Care System dated since April 2015.

2.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left Achilles tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's right and left Achilles tendonitis, the examiner should report all signs and symptoms necessary for rating the disabilities under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the ankle; and whether the Veteran has moderate, moderately severe, or severe foot injuries.

The examiner is also asked to evaluate any scars associated with the Veteran's right and/or left Achilles tendonitis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

In addition, the examiner should clarify whether the Veteran has tendonitis and osteoarthritis in the right and/or left ankle.  In this regard, the examiner should address the discrepancy between the diagnoses in the July 2016 Ankle Conditions Disability Benefits Questionnaire completed by Dr. R. and the April 2015 VA examination report.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



